DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This communication is in response to Amendment filed on December 6, 2021. Claims 1-10 and 12-20 are pending. Claims 1-4, 7, 9, 14, 16, 17 and 19 are amended. Claim 11 is cancelled. 

Response to Arguments
Referring to the objection to claims 7 and 9, Applicant’s amendments are acknowledged. As such, the objection to the claims is withdrawn.
Referring to the objection to the abstract, Applicant’s amendments are acknowledged. As such, the objection to the abstract is withdrawn. 
Applicant’s arguments with respect to claims 1-10 and 12-20 have been considered but are moot in view of the new grounds of rejection.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4, 5, 7, 12, 14, 15, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over US PGPub 2019/0205429 by Lee, and further in view of US Patent 10,740,28 issued to Gilderman et al (hereafter Gilderman).

	Referring to claim 1, Lee discloses a computing system [Abstract, Fig 9] comprising:
a plurality of processors [processor 920, Fig 9; one or more microprocessors, para 123];
storage media [memory 925, Fig 9; para 76]; and
instructions stored in the storage media which, when executed by the plurality of processors [computer executable instructions, para 75], cause the computing system to perform:
storing a first set of database tables in a target data format based on a second set of database tables in a source data format [wherein a set of data records in one or more tables in source database (e.g. 210) is migrated or copied to target database (e.g. 215), para 31; see table format of set of records copied 225,215, Fig 2]; 
obtaining a first set of one or more signatures for a target database table of the first set of database tables in the target data format [second hash value is calculated for set of data records at target database according to hashing function, Fig, 11, element 1120, para 90; Fig 6, element 625; target database hash value 340, para 39]; 
for a source database table of the second set of database tables in the source data format: 
acquiring a lock on the source database table [dead phase wherein set of records in source database are locked down, para 36, 42, 55],
obtaining a second set of one or more signatures for the source database table [first hash value is calculated for set of data records at source database according to hashing function, Fig, 11, element 1115, para 89; Fig 6, element 620],	
comparing the first set of one or more signatures for the target database table to the second set of one or more signatures for the source database table [comparison of first and second hash values, Fig 6, element 630, para 53; Fig 11, element 1125, para 91],
based on the comparing the first set of one or more signatures to the second set of one or more signatures, determining a set of one or more mismatched database table rows between the target database table and the source database table [unsuccessful migration is determined if hash values are different, para 54, Fig 6, element 635], and
copying the set of one or more mismatched database table rows from the source database table in the source data format to the target database table in the target data format [one or more modified data records is transmitted to target database, para 55, 40, 42-43].

para 31; see table format of set of records copied 225,215, Fig 2]. However, it remains silent as to the target data format being of a different type than the source data format. 
However Gilderman teaches migration of data (via migration service 220) from a source data store to a target data store, wherein the data migration techniques may transform or other modify the data as part of the migration e.g. convert the data from the format of the source data store to the format of the target data store, the formats being different from each other [see col. 2, lines 26-34; col. 2, line 55- col. 3, line 17; col. 5, lines 25-44]. 
	Lee and Gilderman are analogous art because they are both directed to the same field of endeavor- migration of data involving validation of data. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the data migration process of Lee to include the heterogeneous data format conversion functionality of the migration service of Gilderman because it would allow for the correct processing and migration of different types of data not constrained by formatting limitations. 
	The ordinary skilled artisan would have been motivated to make this modification because it would achieve predicable results and because the disclosure of Lee permits modifications of its disclosed operations to other implementations [para 119].

	Referring to claim 7, the limitations of the claim are similar to those of claim 1, in the form of a method [Lee, Abstract]. Furthermore, claim 7 recites a set of data objects [a set of data records, para 31; see table format of set of records copied 225,215, Fig 2]; and migrating the second set of data objects from the source data format to the target data format while also changing the second set of data objects from the source data format to the target data format and while writing to the second set of data objects is permitted [Lee, migration of data records and modifications to records occurs while data is a live phase, i.e. is live at the source database, para 36, 38-39; Gilderman, heterogeneous data formats, col. 2, lines 26-34; col. 2, line 55- col. 3, line 17; col. 5, lines 25-44], the target data format being a different type than the source data format [Gilderman, heterogeneous data formats, col. 2, lines 26-34; col. 2, line 55- col. 3, line 17; col. 5, lines 25-44 ]. As such, claim 7 is rejected for the same reasons as claim 1. 

	Referring to claim 17, the limitations of the claim are similar to those of claim 1, in the form of computer executable instructions [Lee, para 76]. Furthermore, claim 17 recites sets of signatures [Lee, hash function is used to calculate hash values of data records at source and target databases by considering the unique identifiers and timestamps for each record in the database, para 16]; and that the creating of the first set of database tables in a target format is done while continuing to allow writing to the second set of database tables [Lee, migration of data records and modifications to records occurs while data is a live phase, i.e. is live at the source database, para 36, 38-39; Gilderman, heterogeneous data formats, col. 2, lines 26-34; col. 2, line 55- col. 3, line 17; col. 5, lines 25-44], the target data format being a different type than the source data format [Gilderman, heterogeneous data formats, col. 2, lines 26-34; col. 2, line 55- col. 3, line 17; col. 5, lines 25-44]. As such, claim 17 is rejected for the same reasons as claim 1. 

	Referring to claim 4, Lee/Gilderman discloses instructions stored in the storage media which, when executed by the plurality of processors, cause the computing system to perform: obtaining the first set of one or more signatures from a metadata store [Lee, second application server may transmit target database hash value 240 to first application server/migration and validation server 205, para 34].

	Referring to claim 5, Lee/Gilderman discloses instructions stored in the storage media which, when executed by the plurality of processors, cause the computing system to perform: computing the first set of one or more signatures from the target database table [Lee, second hash value is calculated for set of data records at target database according to hashing function, Fig, 11, element 1120, para 90; Fig 6, element 625; target database hash value 340, para 39].

	Referring to claim 12, Lee/Gilderman discloses that the set of one or more mismatches between the source data object and the target data object is caused by one or more data objects in the second set of data objects being modified during the storing the first set of data objects in the target data format based on the second set of data objects in the source data format [Lee, modifications made while set of source data records 325 remain live means that not all of the modifications may be captured by the target database 315, indicating that the migration was unsuccessful, para 38-39; Gilderman, conversion of heterogeneous data formats, col. 2, lines 26-34; col. 2, line 55- col. 3, line 17; col. 5, lines 25-44].

	Referring to claim 14, Lee/Gilderman discloses that the lock acquired on the source data object is a write lock that allows the computing system to read the source data object [Lee, the source database records are locked, which no longer allow the user access to modify any of the data records, para 36].
	
	Referring to claim 15, Lee/Gilderman discloses that the set of one or more mismatches corresponds to a set of one or more database table rows of the source data object; the copying the set of one or more mismatches from the source data object in the source data format to the target data object in the target data format comprises copying the set of one or more database table rows to the target data object; and the set of one or more database tables rows copied to the target data object are stored in the target data object according to the target data format [Lee, set of mismatched rows correspond to data records in one or more tables in source database (e.g. 210) migrated or copied to target database (e.g. 215), para 31, 50; Gilderman, conversion of heterogeneous data formats, col. 2, lines 26-34; col. 2, line 55- col. 3, line 17; col. 5, lines 25-44].


Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Lee, in view of Gilderman, as applied to claims 7 and 17 above, and further in view of US Patent 7,080,221 issued to Todd et al (hereafter Todd).

	Referring to claims 8 and 18, Lee/Gilderman discloses all of the above claimed subject matter, and also discloses: determining a number of mismatched table rows from the hash value comparison [Lee, para 50, 53-54].
	However Lee/Gilderman remains silent as to specifically this determination being based on the set of rows exceeding a threshold number of mismatched rows; and releasing the lock on the source database table before performing the copying the set of one or more mismatched database table rows from the source database table in the source data format to the target database table in the target data format.

	However, Todd discloses the feature of determining whether a number of currently pending source/target pair migrations exceeds a predefined maximum number [col. 19, lines 6-10; Fig 4a, element 465, ‘yes’ option]. Todd also discloses that the determination of an error condition occurring, will cause the source and target pairs to unlock and terminate the starting of the process of migration [col. 18, lines 20-38, Fig 4a, element 447].
	Lee, Gilderman and Todd are analogous art that are all directed to the same field of endeavor- migration of data within computer systems. 
	It would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify the validation and migration method of Lee to include the 
	The ordinary skilled artisan would have been motivated to make this modification because it would limit the processing resources expended on data migration efforts at any one time [Todd, col. 19, lines 10-16]. Furthermore, this modification would achieve predicable results and furthermore because Lee teaches that the migration of a subset of tables of data records can be implemented or modified in other ways [Lee, para 119].


Claims 6, 10, 13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lee, in view of Gilderman, as applied to claims 1, 7 and 17 above, and further in view of US PGPub 2017/0221153 by Allbright.
	Referring to claims 6, 10, 13 and 20, Lee/Gilderman discloses all of the above claimed subject matter, and also discloses a set of records within a source database to be migrated to a target database in a tabular format [Lee, para 31; see table format of set of records copied 225,215, Fig 2]; and that source data store 110 stores data in a column-oriented format [Gilderman, col. 2, lines 50-64].
	However Lee/Gilderman remains silent as to the data formats of the source and target specifically being a record columnar format and an optimized row columnar 
	However, Allbright discloses compressing a target data structure 114 into data formats specifically a record columnar format and an optimized row columnar format (claims 6, 13 and 20) [RCFile, ORCFile, para 28-30]; and that the first set of data objects and the second set of data objects each comprise at least one million data objects (claim 10)[transaction data in data structures can have millions of entries or rows, para 10].
	Lee, Gilderman and Allbright are analogous art that are both directed to the same field of endeavor- dealing with formatted data structures.
	It would have been obvious to one of ordinary skill in the art before the filing date of the invention to substitute the tabular format of Lee’s set of data records with the target data structure 114 with sort-by columns of Allbright because it would require mere substitution of data structure type. 
	The ordinary skilled artisan would have been motivated to make this modification because it would achieve the predicable result of enabling better storage efficiency through compression of data structures and furthermore because Lee teaches that the one or more data records including one or more tables is just one example [Lee, para 50, 32].

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Lee, in view of Gilderman, as applied to claim 7 above, and further in view of US PGPub 2016/0147569 by Cowling et al (hereafter Cowling).
Referring to claim 16, Lee/Gilderman discloses all of the above claimed subject matter, and also discloses storing the first set of data objects in the target data format based on the second set of data objects in a source data format [Lee, wherein a set of data records in one or more tables in source database (e.g. 210) is migrated or copied to target database (e.g. 215), para 31; see table format of set of records copied 225,215, Fig 2; Gilderman, conversion of heterogeneous data formats, col. 2, lines 26-34; col. 2, line 55- col. 3, line 17; col. 5, lines 25-44].
	However Lee/Gilderman remains silent as to using a set of long-lived worker processes.
	However, Cowling discloses using a set of long-lived worker processes operating on data within a distributed computing system for managing queues of updates and deletes directed to replicated copies of data items located in different zones [para 5, 7, 14].
 	Lee, Gilderman and Cowling are analogous art that are both directed to the same field of endeavor- managing the migration or replication of data between sources or zones.
	It would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify the validation and migration method of Lee to include the long-lived worked processes taught by Cowling. 
	The ordinary skilled artisan would have been motivated to make this modification because it would achieve the predicable result of minimizing the number of jobs needed to be performed by worker processes by allocating them between worker processes [para 5] for better load balancing within the system. Furthermore, this Lee, para 119].

Allowable Subject Matter
Claims 2, 3, 9 and 19 are objected to as being dependent upon rejected base claims, but would be allowable if rewritten in independent form including all of the limitations of the base claims and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter: 
Referring to claim 2, the primary reason for indicating allowable subject matter, in this case is the inclusion of the feature that the releasing of the lock on the source database table is done after performing the copying the set of one or more mismatched database table rows in response to determining that the number of mismatched rows in the set of one or more mismatched database table rows does not exceed the threshold number of mismatched rows, in combination with all claimed limitations, which are not taught by the prior art of record. 
	The closest prior art Todd teaches a feature of determining whether a number of currently pending source/target pair migrations exceeds a predefined maximum number [col. 19, lines 6-10; Fig 4a, element 465, ‘no’ option]. However, Todd does not disclose releasing the lock on the source database table after performing the copying the set of one or more mismatched database table rows in response to the determining with regard to the threshold, as claimed. 

Referring to claim 3, the primary reason for indicating allowable subject matter, in this case is the inclusion of the feature that the releasing of the lock on the source database table is done before performing the copying the set of one or more mismatched database table rows in response to determining that the number of mismatched rows in the set of one or more mismatched database table rows exceeds the threshold number of mismatched rows, in combination with all claimed limitations, which are not taught by the prior art of record. 

	The closest prior art Todd teaches the feature of determining whether a number of currently pending source/target pair migrations exceeds a predefined maximum number [col. 19, lines 6-10; Fig 4a, element 465, ‘yes’ option]. Todd also discloses that the determination of an error condition occurring, will cause the source and target pairs to unlock and terminate the starting of the process of migration [col. 18, lines 20-38, Fig 4a, element 447]. However, Todd’s termination of the starting the process of migration in response to the exceeding threshold and unlocking of the source pair is not releasing the lock on the source database table before performing the copying the set of one or more mismatched database table rows (i.e. migration), as claimed. 
	Claims 9 and 19 are similar to claims 2 and 3. As such, claims 9 and 19 also contain allowable subject matter for the reasons stated above with regard to claims 2 and 3. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHERYL M SHECHTMAN whose telephone number is (571)272-4018.  The examiner can normally be reached on Mon-Fri: 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Beausoliel can be reached on 571-272-3645.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHERYL M SHECHTMANPatent Examiner
Art Unit 2167                                                                                                                                                                                                        

/C.M.S/
/ROBERT W BEAUSOLIEL JR/Supervisory Patent Examiner, Art Unit 2167